Title: From Benjamin Franklin to Jean de Neufville & fils, 28 November 1779
From: Franklin, Benjamin
To: Neufville, Jean de, & fils


Gentlemen.
Passy Nov. 28. 1779.
I received the Letter you did me the honour to write to me by the last Post, (it is without Date) and am glad to hear that Commodore Jones was so well fitted and ready for sailing. I hope he will arrive safe with his Ships in a good Port. I have wrote to Capt. Cunningham at Dunkerque, where he informed me he was soon to be.— The Letter you convey’d to me, seems to be from a Man out of his Senses: I can make nothing of it.—
I have the honour to be, Gentlemen, Your most obedient & most humble Servant.
B Franklin
Mess. J. De Neufville & fils.
 Addressed: Messieurs / Messrs. Jean de Neufville / et Fils, / Negociants / a Amsterdam
Notation: Passy Nov 28. 1779 B: Franklin recu le 7 De rep le
